Citation Nr: 0723694	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-34 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a respiratory 
disability (asthma, bronchitis, COPD), to include as due to 
exposure to asbestos and herbicides.  


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1959, December 1959 to September 1962, and January 
1963 to January 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  A chronic respiratory disability, including COPD, asthma, 
bronchitis, was not manifested during the veteran's active 
duty service, nor is any current respiratory disability 
otherwise related to the veteran's active duty service.

2.  The preponderance of the evidence weighs against a 
finding that the veteran was exposed to asbestos during 
active duty service.  

3.  None of the diseases associated with herbicide exposure 
were manifest during or subsequent to the veteran's active 
duty service.  


CONCLUSION OF LAW

A chronic respiratory disability, including asthma, 
bronchitis, COPD, was not incurred in or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Principi, 17 Vet. App. 
104 (2003). 
 
In this case, in a January 2004 letter, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.  The 
Board notes that the veteran did not receive notice as to the 
information and evidence necessary to award a disability 
rating and assign an effective date.  As such, there was a 
content error as to these elements.  The Board notes that the 
veteran, however, has not been prejudiced from this error 
because the denial of the claim in this appeal renders moot 
any question as to the appropriate disability rating or 
effective date to be assigned.  See Sanders, supra; Simmons, 
supra.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and private medical records.  The Board notes 
that the veteran has been afforded a VA examination in 
connection with his claim and that opinions have been 
obtained; thus, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.


Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records showed multiple 
respiratory problems and diagnoses of bronchopneumonia 
(December 1961), acute respiratory infection (November 1957), 
and intermittent asthmatic bronchitis (July 1965).  On 
examination reports dated in June 1959, August 1962, July 
1965, and January 1966, the veteran denied having asthma, 
although he did report to medical professionals that he had 
pneumonia as a child.  Discharge examinations in August 1959, 
August 1962, and January 1966 all show that the veteran's 
lungs and chest were normal.  Thus, the service medical 
records tend to show that the veteran did not have a chronic 
respiratory condition in service and that the respiratory 
problems he had in service were acute and transitory.

Postservice medical records show that the veteran was 
diagnosed as having emphysema, COPD, bronchitis and asthma.  
The veteran submitted private medical records from September 
1999 to June 2004 and a June 2004 statement of opinion from 
his private physician.  The private medical records indicate 
the veteran suffered from dyspnea and was diagnosed with 
emphysema in October 1999.  In January 2004, the veteran was 
diagnosed with Chronic Obstructive Pulmonary Disease (COPD), 
although records as early as 1999 show probable COPD.  VA 
examinations in 2004 revealed a diagnosis of COPD.  Private 
medical records dated October 1999, December 1999, and 
January 2004 also reflect that the veteran was a long-time 
smoker and that he was urged to quit smoking.  

This case turns on whether there is competent probative 
evidence linking his current diagnosis of COPD to service, 
including his complaints in service.  There are 3 opinions of 
record which address the etiology of the veteran's COPD.

In June 2004, the veteran's private medical doctor stated 
that concerning the veteran's asthma and COPD that it was 
possible that prior occupational exposures in the service may 
have contributed to his lung disease.  

A November 2004 VA examination report reflects that, after 
considering the veteran's service medical records and COPD 
test results, the examiner diagnosed the veteran with COPD.  
The examining physician noted that the veteran's service 
medical records indicate that he suffered from intermittent 
respiratory illnesses during active duty service.  He also 
noted that the veteran smoked one pack of cigarettes per day 
and opined that the veteran did not suffer from asthmatic 
bronchitis during his active duty service and concluded that 
the current COPD condition was "entirely due to the 
veteran's cigarette smoking."  At this point, the Board 
notes that Congress has prohibited the grant of service 
connection for disease attributable to the use of tobacco 
products during the veteran's active service for claims filed 
after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002).   In 
this case, the veteran filed his claim in January 2004.  
Therefore, service connection on the basis of tobacco use in 
service would be precluded in this instance.  

In response to the November examination, the veteran's 
representative argued that a COPD examination would overlook 
chronic bronchitis and emphysema conditions since both 
conditions frequently co-exist.  The veteran's representative 
supported his contention with an article from Cecil Textbook 
of Medicine and requested a reevaluation of the November 2004 
examination to consider whether the service medical records 
indicate that the veteran suffered from chronic bronchial 
asthma during his active duty service.  

In December 2004, the VA examining physician reevaluated the 
November 2004 examination report and the veteran's service 
medical records.  The physician noted that although the 
service medical records indicate the veteran was diagnosed 
with asthmatic bronchitis, "[A]sthmatic bronchitis is not 
synonymous with chronic bronchial asthma" and explained that 
an individual without chronic asthma can experience an 
episode of asthmatic bronchitis secondary to a respiratory 
infection.  This can be a one time event in which the 
individual has wheezing associated with respiratory infection 
and he or she never experiences similar wheezing again.  The 
examiner concluded that it is "less likely than not" that 
the veteran had chronic bronchial asthma during active duty 
service.  He also opined that the primary reason for the 
veteran's current respiratory disabilities was long-term 
cigarette smoking.  He noted that in the records there were 
frequent comments in which physicians advised the veteran to 
stop smoking.  The VA physician also stated that the evidence 
did not support his claim of respiratory problems secondary 
to environmental exposure.

As noted above, there is one medical opinion of record which 
indicates that the veteran's current respiratory disability 
may be related to his active duty service and two separate 
opinions from the same examiner that state that the veteran's 
current respiratory disability is not related to his active 
duty service.  The Court has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. 444, 448-9 (2000).  

The Board finds that the June 2004 statement from a private 
physician has low probative value for several reasons.  
Initially, the Board notes that it is unclear if the 
physician had access to the veteran's service medical records 
when formulating his opinion as to the etiology of the 
veteran's current respiratory disability.  Additionally, the 
Board notes that the physician's opinion only states that it 
was "possible" that the veteran's current respiratory 
illness "may have" resulted from his active duty service.  
The Board notes that 38 C.F.R. § 3.102 provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and the Court has provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); See also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  Therefore, 
the Board finds that the opinion expressed in the June 2004 
medical opinion is expressed in terms too speculative to be 
of great probative value.  

By contrast, the Board finds the VA medical opinions 
contained in the November and December 2004 VA examination 
reports to be highly probative for several reasons.  First, 
it is clear from the examination reports that the VA 
physician closely scrutinized the veteran's service medical 
records.  In both reports, the VA physician cites specific 
service medical records used in formulating his opinions.  
Additionally, the VA physician provided a rationale for his 
opinion that the veteran's current respiratory disabilities 
were not related to his complaints in service, but that it 
was related to the veteran's long-term smoking.  Finally, the 
VA physician expressed his opinions in concrete terms in that 
he specifically stated that the veteran's COPD was "entirely 
due" to long-term smoking habits.  In short, these medical 
opinions were based on a thorough examination of the record, 
were supported by a clear rationale, and were expressed in 
concrete terms.  For these reasons, the Board finds the VA 
medical opinions to be highly probative.  Additionally, the 
examiner stated that his current respiratory disorders were 
not due to environmental exposure.

Moreover, the Board finds that the medical text evidence does 
not serve to show that the veteran incurred a chronic 
respiratory disorder/disease in service, especially in light 
of the VA opinions of record.  

In summary, the Board finds that the November and December 
2004 VA medical examination reports, which weigh against the 
veteran's claim, should be afforded greater probative value 
than the June 2004 private medical opinion which weighs in 
support of the veteran's claim.  As such, the evidence 
preponderates against a finding that entitlement to service 
connection for a respiratory disability, including COPD, 
bronchitis, emphysema, and asthma, is warranted on a direct 
service connection basis.

The Board notes at this point that the veteran appears to 
allege that his current respiratory disabilities are the 
result of exposure to both asbestos and herbicides during his 
active duty service.  

Turning to the veteran's contentions regarding exposure to 
asbestos in service, the Board notes that in McGinty v Brown, 
4 Vet. App. 428 (1993), the Court, noting the absence of 
specific statutory or regulatory guidance regarding claims 
for residuals of asbestos exposure, observed that some 
guidelines for compensation claims based on asbestos exposure 
were published in DVB Circular 21-88-8, dated May 11, 1998.  
The DVB Circular was subsequently rescinded, and its basic 
guidelines are now incorporated in Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI, para. 7.21 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); See also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

The evidence does not show, nor does the veteran contend, 
that the veteran worked in shipbuilding, an occupation 
associated with high incidence of exposure to asbestos, or 
even served on a ship at any time during his active duty 
service.  In fact, his service records show he served in the 
Army, not the Navy.  Additionally, there is no objective 
evidence of record which shows that the veteran was actually 
exposed to asbestos during active duty service, regardless of 
his military occupational specialty or place of duty.  
Without a finding that the veteran was actually exposed to 
asbestos during active military service, entitlement to 
service connection for a respiratory disability claimed as 
due to exposure to asbestos must fail.  

Finally, the Board addresses the veteran's contentions of 
herbicide exposure.  Under 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e), as to veterans who served in Vietnam 
during a certain time period, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  Assuming for the sake of 
argument that the veteran served in Vietnam during the 
requisite time period, entitlement to service connection for 
a respiratory disability is not warranted under the 
presumptive provisions for herbicide exposure as none of the 
veteran's current diagnosed respiratory disabilities, to 
include emphysema, COPD, bronchitis and asthma, are included 
in the list of diseases associated with exposure to certain 
herbicide agents.  See 38 C.F.R. § 3.309(e).  As such, 
entitlement to service connection for a respiratory 
disability claimed as due to exposure to herbicides must also 
fail.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the 


positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

Entitlement to service connection for a respiratory 
disability is denied.  



____________________________________________
	K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


